UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1732


KAREN MARIE SEAY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00185-DJN)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karen Marie Seay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karen Marie Seay appeals the district court’s order dismissing without prejudice

Seay’s complaint under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680,

for failure to comply with Virginia’s statutory requirements for bringing a medical

malpractice action.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Seay v. United States,

No. 3:20-cv-00185-DJN (E.D. Va. July 2, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2